Appellants were both convicted of robbery by assault and violence, and were by the jury each assessed a penalty of twenty-five years in the penitentiary.
It appears from the record that the appellant Berthrong acted as an attorney for both appellants at the trial, and has filed a very comprehensive brief in this court. Many complaints are made in such brief of the action of the trial court in the trial of the case, but such complained of actions are not found in the record. There are no bills of exception in the record, and, in the absence of such, we are unable to review the complaints found in such brief.
The facts seem to clearly establish the proposition that by means of an assault and by violence the appellants possessed themselves of the complaining witness' automobile and drove the same into New Mexico, where it was later recovered. They are deemed sufficient to establish the allegations contained in the indictment, and, in the absence of any errors shown, the judgment is affirmed as to both appellants.
              ON APPELLANT'S MOTION FOR REHEARING.